Respondent’s determination to dismiss petitioner from the Police Department is supported by substantial evidence that petitioner wrongfully discussed and divulged official department business with a person known to the department (Matter of Purdy v Kreisberg, 47 NY2d 354 [1979]). Given the risk to the general public arising from the passing of sensitive information about a narcotics case to another subject of the same ongoing narcotics investigation, the penalty of dismissal does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]). Concur — Tom, J.P, Andrias, Sweeny, Moskowitz and Renwick, JJ.